DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 11 and 19-20 are objected to because of the following informalities: “rule that specifies to use a local illumination compensation (LIC) tool exclusive with a current picture referencing (CPR) mode” will be interpreted as “rule that specifies to use a local illumination compensation (LIC) tool exclusive from current picture referencing (CPR) mode”. This general interpretation is based on a telephonic interview with Attorney Vinay Sathe. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1, 4-5, 7-11, 14-15, 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsai et al., (US 2021/0051345).

Regarding claim 1: Tsai teaches a video processing method [Abstract teaches: A video coder that implements illumination compensation is provided], comprising: 
determining to use a rule that specifies to use a local illumination compensation (LIC) tool exclusive with (sic) a current picture referencing (CPR) mode for a conversion between a current block of a video and a bitstream of the video [¶0049 teaches: If the histogram difference between the current picture and every reference picture of the current picture is smaller than a given threshold (i.e. a rule), LIC is disabled for the current picture]; and 
performing the conversion based on the determining [¶0051 teaches: video encoder (i.e. implies conversion), 
wherein the LIC tool includes using a linear model of illumination changes in the current block during the conversion [¶0061 teaches: the illumination compensation linear model], and 
wherein the CPR mode includes using another portion of a current picture comprising the current block for a prediction of the current block [¶0061 teaches: the current block is a subblock of a larger block that comprises other sub-blocks, and the illumination compensation mode parameters computed for the current block is applicable to other sub-blocks of the larger block].

Regarding claim 4: the essence of the claim is taught above in the rejection of claim 1.
In addition, Tsai teaches wherein the current block inherits LIC flag value of a neighboring block [¶0047 teaches: When a CU is coded with 2N×2N merge mode, the LIC flag is copied from neighboring blocks, in a way similar to motion information copy in merge mode].

Regarding claim 5: the essence of the claim is taught above in the rejection of claim 1.
In addition, Tsai teaches wherein the current block inherits LIC parameters of a neighboring block [¶0060 teaches: the neighboring samples from the L-shape neighbor 540 of the reference block 530 are used to derive the illumination compensation mode parameters (scaling factor and offset of linear model) of the current CU 510.].

Regarding claim 7: the essence of the claim is taught above in the rejection of claim 1.
In addition, Tsai teaches wherein the LIC tool is used based on a determination that the current block is the boundary block of a coding tree unit (CTU) in which the current block is positioned [¶0051 teaches: In some embodiments, illumination compensation mode is turned on when the current CU is on the leftmost position and/or on the topmost position].

Regarding claim 8: the essence of the claim is taught above in the rejection of claim 1.
In addition, Tsai teaches wherein the LIC tool is used based a determination that the current block is an inner block of a coding tree unit (CTU) in which the current block is positioned [¶0051 teaches: In some embodiments, when the current block fails the position constraint (i.e. current block is an inner block of a coding tree unit (CTU), the illumination compensation mode is turned off implicitly and that the video encoder does not signal on/off syntax for illumination compensation mode.].

Regarding claim 9: the essence of the claim is taught above in the rejection of claim 1.
In addition, Tsai teaches wherein the performing of the conversion includes generating the bitstream from the current block [¶0111 teaches: As illustrated, the video encoder 700 receives input video signal (i.e. current block) from a video source 705 and encodes the signal into bitstream 795.].

Regarding claim 10: the essence of the claim is taught above in the rejection of claim 1.
In addition, Tsai teaches wherein the performing of the conversion includes generating the current block from the bitstream [¶0125 teaches: As illustrated, the video decoder 900 is an image-decoding or video-decoding circuit that receives a bitstream 995 and decodes the content of the bitstream into pixel data of video frames for display (i.e. current block).].

Regarding claim 11: the claim is merely an apparatus to carry out the method of claim 1. Tsai teaches an apparatus [video coder, Abstract]. Therefore, the rejection of claim 1 applies equally as well to this claim.

Regarding claim 14: the claim is merely an apparatus to carry out the method of claim 4. Tsai teaches an apparatus [video coder, Abstract]. Therefore, the rejection of claim 4 applies equally as well to this claim.

Regarding claim 15: the claim is merely an apparatus to carry out the method of claim 5. Tsai teaches an apparatus [video coder, Abstract]. Therefore, the rejection of claim 5 applies equally as well to this claim.
Regarding claim 17: the claim is merely an apparatus to carry out the method of claim 7. Tsai teaches an apparatus [video coder, Abstract]. Therefore, the rejection of claim 7 applies equally as well to this claim.

Regarding claim 18: the claim is merely an apparatus to carry out the method of claim 8. Tsai teaches an apparatus [video coder, Abstract]. Therefore, the rejection of claim 8 applies equally as well to this claim.

Regarding claim 19: the claim is merely a non-transitory computer-readable storage medium storing instructions that cause a processor to carry out a decoding conversion method of claim 1. Tsai teaches decoding [As illustrated, the video decoder 900 is an image-decoding or video-decoding circuit that receives a bitstream 995 and decodes the content of the bitstream into pixel data of video frames for display, ¶0125].Therefore, the rejection of claim 1 applies equally as well to this claim.

Regarding claim 20: the claim is merely a non-transitory computer-readable storage medium storing instructions that cause a processor to carry out an encoding conversion method of claim 1. Tsai teaches encoding [As illustrated, the video encoder 700 receives input video signal from a video source 705 and encodes the signal into bitstream 795, video coder, [¶0111]. Therefore, the rejection of claim 1 applies equally as well to this claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 


Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai  in view of Li et al., (US 2020/0099941).

Regarding claim 2: the essence of the claim is taught above in the rejection of claim 1.
However, it does not appear that Tsai explicitly teaches wherein signaling of an indication of LIC usage is skipped in case that the CPR mode is enabled for the current block.
In a related endeavor, Li teaches wherein signaling of an indication of LIC usage is skipped in case that the CPR mode is enabled for the current block [¶0132 teaches: To reduce the encoding complexity, LIC may be disabled for an entire picture when an illumination change between a current picture and a reference picture of the current picture is below a threshold. For example, histograms of the current picture and every reference picture of the current picture are calculated at the encoder. :if the histogram difference between the current picture and every reference picture of the current picture is below a given threshold, UC is disabled for the current picture.].
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Li’s teaching of  using signaling status into Tsai’s video processing method for the benefit, as taught by Li, of reducing coding complexity. [Li, ¶0132]

Regarding claim 12: the claim is merely an apparatus to carry out the method of claim 2. Tsai teaches an apparatus [video coder, Abstract]. Therefore, the rejection of claim 2 applies equally as well to this claim.

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai  in view of Liu et al., (From IDS, US 2016/0366416).

Regarding claim 3: the essence of the claim is taught above in the rejection of claim 1.
However, it does not appear that Tsai explicitly teaches wherein signaling of an indication of CPR usage is skipped in case that the LIC mode is enabled for the current block.
In a related endeavor, Liu teaches wherein signaling of an indication of CPR usage is skipped in case that the LIC mode is enabled for the current block [¶0203 teaches: For example, if a slice includes N reference pictures (or M pictures in the reference picture set (RPS) that can be used for the current picture), N (or M) syntax elements (e.g., one or more bits) can be signaled to indicate whether each of the reference pictures, when referred to by a specific block of the slice, can have IC enabled or not.].
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Liu’s teaching of  using signaling status into Tsai’s video processing method for the benefit, as taught by Liu, of techniques to handle local illumination variation that may not require IC flags to be explicitly signaled in certain situations, thereby increasing coding efficiency. [Liu, ¶0148]
Regarding claim 13: the claim is merely an apparatus to carry out the method of claim 3. Tsai teaches an apparatus [video coder, Abstract]. Therefore, the rejection of claim 3 applies equally as well to this claim.

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai  in view of Galpin et al., (US 2021/0044821, US equivalent of EP 3 518 543 A1, filed 26 Jan 2018).

Regarding claim 6: the essence of the claim is taught above in the rejection of claim 1.
However, it does not appear that Tsai explicitly teaches wherein an LIC flag is true and LIC parameter is derived implicitly.
In a related field of endeavor, Galpin teaches wherein an LIC flag is true and LIC parameter is derived implicitly  [¶0048 teaches: For each inter-mode coded CU, an IC flag is signaled or implicitly derived to indicate the usage of IC. The IC tool is based on a linear model for illumination changes, using a scaling factor a and an offset b, which are called IC parameters.].
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Galpin’s teaching of  using an LIC flag and parameter into Tsai’s video processing method for the benefit, as taught by Galpin, of generating the IC flag in a way that complexity can be reduced. [Galpin, ¶0058]

Regarding claim 16: the claim is merely an apparatus to carry out the method of claim 6. Tsai teaches an apparatus [video coder, Abstract]. Therefore, the rejection of claim 6 applies equally as well to this claim.

Conclusion
Prior art not relied upon:  Please refer to the references listed in an attached PTO-892 and that are not relied upon for the claim rejections detailed above. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
In particular, Zhang et al., (US 2017 /0150156) teaches illumination compensation;
Andersson et al., (US 2020/0162761) teaches filtering while implementing illumination compensation; and
Seregin et al., (US 2020/0228796) teaches local illumination compensation in video coding.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marnie Matt whose telephone number is (303)297-4255. The examiner can normally be reached Monday - Friday, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARNIE A MATT/Primary Examiner, Art Unit 2485